Citation Nr: 9906542	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-10 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an ulcer condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from March 1942 to November 
1945.

An RO rating decision in 1955 denied the veteran's reopened 
claim for service connection for duodenal ulcer.  He was 
notified of this determination and he did not appeal.

In 1996, the veteran submitted an application to reopen the 
claim for service connection for an ulcer condition.  This 
appeal comes to the Board of Veterans' Appeals (Board) from a 
March 1997 RO rating decision that determined there was no 
new and material evidence to reopen the claim for service 
connection for an ulcer condition.  The veteran submitted a 
notice of disagreement in March 1997, and the RO issued a 
statement of the case in April 1997.  The veteran submitted a 
substantive appeal in April 1997.


REMAND

In March 1997, the RO requested additional service medical 
records concerning the veteran from the National Personnel 
Records Center (NPRC) using the service number [redacted], and 
in May 1997 the NPRC submitted medical records obtained from 
the Office of the Surgeon General (SGO) for the Department of 
the Army pertaining to this service number.  A review of the 
record shows that the veteran's service number is [redacted], 
and in correspondence dated in March 1997, he maintains that 
he was hospitalized at Fort Devens, Massachusetts, in the 
summer of 1945 for the treatment of ulcers while in service.  
Under the circumstances, the RO should make another attempt 
to obtain SGO records, and any hospital clinical records 
pertinent to the veteran's claim prior to appellate 
consideration of the claim.  See Veterans Benefits 
Administration Manual M21-1, Part III, Par. 4.22.  In view of 
the above, the case is REMANDED to the RO for the following 
actions:

1.  The RO should send a request citing 
the correct service number to the NPRC 
for SGO records and hospital clinical 
records (summer 1945, Ft. Devens) 
concerning the veteran.  A copy of the 
veteran's separation document should be 
sent with this request.

2.  After the above development, the RO 
should review the veteran's claim.  If 
action remains adverse to the veteran, a 
supplemental statement of the case should 
be sent to him and his representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


